                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR17-0203-JCC
10                              Plaintiff,                     ORDER
11          v.

12   ELIZABETH EVANS,

13                              Defendant.
14

15          This matter comes before the Court on Defendant’s ex parte motion for transportation
16   expenses for her sentencing hearing (Dkt. No. 261).
17          When a defendant is released and her subsequent appearance is a condition of the release,
18   the court—upon finding that the defendant is financially unable to appear and that the interests of
19   justice will be served—may authorize the United States Marshals to arrange for a defendant’s
20   “means of noncustodial transportation or furnish the fare for such transportation to the place
21   where [her] appearance is required.” 18 U.S.C. § 4285.
22          Defendant presently resides in Las Vegas, Nevada. (Dkt. No. 261 at 1.) Defendant is
23   scheduled to appear for a sentencing hearing on Tuesday, February 11, 2020, at 9:30 a.m. in
24   Seattle, Washington. (Id.; Dkt. No. 254.) The Court previously found Defendant indigent and
25   appointed counsel. (See Dkt. No. 17.) While Defendant has secured employment during her
26   pretrial release, she states that she remains financially unable to pay the transportation costs


     ORDER
     CR17-0203-JCC
     PAGE - 1
 1   necessary to appear before the Court for her sentencing hearing. (See Dkt. No. 261 at 2.) The

 2   Court accordingly FINDS that Defendant is financially unable to appear as directed and that the

 3   interests of justice would be served by the provision of transportation by the Government.

 4          Therefore, having thoroughly reviewed Defendant’s ex parte motion (Dkt. No. 261) and

 5   the relevant record, the Court hereby GRANTS Defendant’s motion. The Court ORDERS the

 6   United States Marshals to arrange and pay for Defendant’s non-custodial, roundtrip

 7   transportation from the McCarran International Airport in Las Vegas, Nevada, to Seattle,

 8   Washington, arriving in the evening of February 10, 2020, and returning to Las Vegas, Nevada,
 9   in the afternoon or evening of February 11, 2020, in order for Defendant to be present in this
10   district for her required court appearance on February 11, 2020.
11          DATED this 6th day of February 2020.




                                                          A
12

13

14
                                                          John C. Coughenour
15                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR17-0203-JCC
     PAGE - 2
